ANSTEAD, Judge,
dissenting.
I dissent because I do not believe this was an appropriate case for the entry of summary judgment based solely on the allegations of the appellee’s complaint and the portions thereof admitted by the appellant in its answer. The appellee sued the appellant developer to recover a deposit made on a townhouse to be constructed in appellant’s development project. The ap-pellee sought to cancel the deal after initially claiming by letter that the appellant had unduly delayed in constructing the unit which was under construction at the time of the attempted cancellation. The trial court granted summary judgment on the grounds that the paperwork furnished the appellee did not contain an adequate legal description of the townhouse. I do not believe the facts are sufficiently developed to permit summary judgment. In my view, it is apparent that the location of the unit under construction at the time of the attempted cancellation was well known to the parties and was described with sufficient particularity in the contract documents to allow it to be identified and located by them.